     Case 2:16-cv-01999-RFB-PAL Document 71 Filed 04/30/20 Page 1 of 3



 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    KRAIG SMITH,                                         Case No. 2:16-cv-01999-RFB-PAL
 8                        Plaintiff,                                          ORDER
 9           v.
10    NYE COUNTY DETENTION CENTER, et al.,
11                      Defendants.
12
13          I.      INTRODUCTION
14          Before the Court is Plaintiff Kraig Smith’s Motion for Reconsideration and Motions to
15   Produce Transcripts. (ECF Nos. 62, 58, 59, 64, 65, 68). For the following reasons, the Court denies
16   all the motions.
17          II.     PROCEDURAL BACKGROUND
18          Plaintiff sued Defendants on August 22, 2016. ECF No. 1. After Plaintiff was granted
19   leave to proceed in forma pauperis, the Court issued a Screening Order that allowed Plaintiff’s
20   first, second, and third claims to proceed as a single claim against Defendants for deliberate
21   indifference to a serious medical need. ECF No. 13. Defendants moved for summary judgment.
22   ECF No. 41. The Court held a hearing on the motion on January 3, 2019. ECF No. 52. On
23   February 11, 2019, the Court issued its Order granting summary judgment to Defendants. ECF
24   No. 56. Plaintiff moved for reconsideration of the Court’s order on March 26, 2019. ECF No. 62.
25   A response was filed. ECF No.63.
26          III.  LEGAL STANDARD
             Rule 59(e) of the Federal Rules of Civil Procedure allows parties to move to alter or
27
28   amend a judgment within twenty-eight days of entry of the judgment. Fed. R. Civ. P. 59(e). Rule
     Case 2:16-cv-01999-RFB-PAL Document 71 Filed 04/30/20 Page 2 of 3



 1   60 of the Federal Rules of Civil Procedure also allows the Court to relieve a party from a final
 2   judgment based on the discovery of new evidence that could not have been discovered in time to
 3
     move for reconsideration under Rule 59. Fed. R. Civ. P. 60(b)(2). “Whether or not to grant
 4
     reconsideration is committed to the sound discretion of the court.” Navajo Nation v. Confederated
 5
 6   Tribes and Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003). However,

 7   “a motion for reconsideration should not be granted, absent highly unusual circumstances, unless
 8   the district court is presented with newly discovered evidence, committed clear error, or if there is
 9
     an intervening change in the controlling law.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma
10
     GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotation and citation omitted). A
11
12   motion for reconsideration “may not be used to raise arguments or present evidence for the first

13   time when they could reasonably have been raised earlier in the litigation.” Id. (internal quotation
14   and citation omitted). Moreover, “[m]otions for reconsideration are disfavored. A movant must
15
     not repeat arguments already presented unless (and only to the extent) necessary to explain
16
     controlling, intervening law or to argue new facts. A movant who repeats arguments will be subject
17
18   to appropriate sanctions.” LR 59-1.

19
            IV.     DISCUSSION
20
            Plaintiff moves the Court to reconsider its order February 11, 2019 order granting summary
21
     judgment to Defendants. Defendants argue in opposition both that the motion for reconsideration
22
     under Rule 59 is not timely filed, and that Plaintiff does not actually have newly discovered
23
     evidence that warrants relief from the judgment under Rule 60. The Court agrees with both
24
     conclusions.
25
            Plaintiff filed motions to produce transcripts of the hearing conducted on January 3, 2019.
26
     ECF No. 53. Despite the Court’s issuance of an order granting the motion for the transcript of the
27
     January 3, 2019 hearing, Plaintiff apparently did not receive the requested transcript. ECF No. 55.
28
     Plaintiff then filed a motion requesting an extension of the time necessary to file his motion for


                                                     -2-
     Case 2:16-cv-01999-RFB-PAL Document 71 Filed 04/30/20 Page 3 of 3



 1   reconsideration based on his failure to receive the requested transcripts. While the Court is
 2   sympathetic to Plaintiff’s frustration over his inability to receive the hearing transcript in time to
 3   timely file his motion for reconsideration, the Court denies the motions to extend time nunc pro
 4   tunc. The Court issued a written order that Plaintiff does not allege he failed to receive. Plaintiff
 5   provided the Court with no information as to why the transcript of the January 3, 2019 hearing was
 6   necessary to prepare a motion to reconsider the Court’s written order issued on February 11, 2019.
 7   Accordingly, because Plaintiff filed his motion for reconsideration more than twenty-eight days
 8   after entry of judgment and the Court finds no good reason to extend the deadline to extend motion,
 9   the Court denies Plaintiff’s motion for reconsideration under Rule 59.
10          The Court also denies the motion under Rule 60(b)(2). The crux of Plaintiff’s argument
11   seems to be that he should be allowed to reopen discovery in order to find new facts that may
12   support his previously-denied claims. But there was already an open period for discovery in this
13   case. That Plaintiff did not properly take advantage of that period of discovery does not warrant
14   reopening this case. See Panatronic USA v. AT&T Corp., 287 F.3d 840, 845- 46 (9th Cir. 2002)
15   (court does not abuse discretion in failing to reopen discovery if party moving for reopening does
16   not demonstrate diligence in pursuing previous discovery opportunities).
17          V.      CONCLUSION
18          IT IS THEREFORE ORDERED that Plaintiff’s Motion to Amend/Correct Judgment
19   (ECF No. 62) is DENIED.
20          IT IS FURTHER ORDERED that Defendant’s Motions for Transcripts (ECF No. 58, 65,
21   68) are DENIED as moot as the Court previously granted this request.
22          IT IS FURTHER ORDERED that Plaintiff’s Motions to Extend Time (ECF Nos. 59
23   and 64) are denied nunc pro tunc.
24          DATED: April 30, 2020.
25
                                                           __________________________________
26                                                         RICHARD F. BOULWARE, II
27                                                         UNITED STATES DISTRICT JUDGE

28



                                                     -3-
